Citation Nr: 0203810	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 27, 1995, for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD), to include the question of whether or not there was 
clear and unmistakable error in a rating decision dated 
August 20, 1975.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1972 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
St. Paul, Minnesota, regional office of the Department of 
Veterans Affairs (VA).  

In the June 2000 notice of disagreement, the veteran notified 
the VA that he had moved to Wisconsin.  Therefore, 
jurisdiction over this appeal was transferred to the 
Milwaukee, Wisconsin, regional office (RO).

The veteran was scheduled for a hearing before the Board in 
Washington, D.C.  He withdrew his request for a hearing in a 
letter received in January 2002.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a nervous disorder was denied in an August 20, 1975, 
rating decision; the veteran did not submit a notice of 
disagreement with this decision within one year thereof.  

2.  The evidence does not show that the August 20, 1975, 
rating decision failed to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
does not contain undebatable error but for which had it not 
been made, would have manifestly changed the outcome of the 
decision. 

3.  The veteran abandoned his March 1982 request to reopen 
his claim for service connection for a nervous disorder.  

4.  The veteran's request to reopen his claim for service 
connection for a nervous disorder was received on April 27, 
1995.  



CONCLUSIONS OF LAW

1.  The August 20, 1975, rating decision which denied 
entitlement to service connection for a nervous disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2001).

2.  The August 20, 1975, rating decision does not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303(c), 3.304 
(1975); 38 C.F.R. §§ 3.105(a), 3.306(a) (2001)

3.  The earliest possible effective date for service 
connection for PTSD with a 100 percent evaluation is April 
27, 1995.  38 C.F.R. §§ 3.158(a), 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to April 27, 1995, for service connection for PTSD.  He 
argues that he has developed PTSD as a result of assaults and 
threats from other sailors during service, and that he has 
experienced this disability since discharge.  The primary 
incident the veteran believes caused his disability was being 
locked in a bilge hold for several hours in total darkness 
while he was forced to sit on a pipe high above the floor.

The veteran further contends that the August 1975 rating 
decision which initially denied his claim for service 
connection for a nervous disorder contains clear and 
unmistakable error.  He argues that the April 1975 VA 
examination misdiagnosed his illness, and that the diagnosis 
should have been PTSD.  The veteran has testified that he 
believes this misdiagnosis was deliberate, and that first the 
military and later the VA covered up the assaults in service.  
He further believes that the examination was inadequate, in 
that it was conducted without a review of his service medical 
records.  The veteran argues that PTSD was not a widely used 
term in the early 1970s, and that other diagnoses should be 
considered equivalent.  Finally, the veteran notes that 
current examiners have opined that the veteran has had PTSD 
since discharge from service, including at the time of the 
1975 rating decision. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the denial of his claim for an earlier effective 
date for service connection for PTSD, the veteran submitted a 
notice of disagreement.  He was provided with a statement of 
the case in April 1999, and again in June 2000.  These 
provided the veteran with the laws and regulations governing 
the establishment of effective dates, and clear and 
unmistakable error.  A supplemental statement of the case was 
issued in August 2000, which explained the basis for the 
continued denial of the veteran's claim.  The Board concludes 
that the discussions of the statement of the case and the 
supplemental statement of the case informed him of the manner 
of evidence required to prevail in his claim, and that VA's 
notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran offered testimony regarding his 
claim at a personal hearing conducted in January 2000.  He 
has also been provided with the opportunity to submit 
evidence, and additional evidence has been received.  
However, the Board notes that it is the nature of this claim 
that it will be determined on the evidence that was 
considered in the 1975 rating decision.  The Board must 
conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record indicates that entitlement to service connection 
for a nervous disorder was denied in an August 1975 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights by letter in September 
1975.  He did not submit a notice of disagreement with this 
decision.  Therefore, the August 1975 rating decision is 
final, and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  see Olson v. 
Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior . . . 
decision.  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, VA's failure to apply correct statutory 
and regulatory provisions to the correct and relevant facts.  
See generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b).  The Court has recognized that a 
claimant seeking to obtain retroactive benefits by proving 
that VA has made a "clear and unmistakable error" has a much 
heavier burden than that placed upon a claimant who attempts 
to establish his prospective entitlement to benefits.   Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

The laws and regulations concerning service connection state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  These laws and 
regulations are essentially the same as they were at the time 
of the August 1975 rating decision.  

The evidence considered by the August 1975 rating decision in 
the initial denial of entitlement to service connection for a 
nervous disorder included the veteran's service medical 
records, as well as the report of an April 1975 VA 
psychiatric examination.  

A review of the service medical records is negative for a 
diagnosis of PTSD, or of any other acquired psychiatric 
disability.  The entrance examination was negative for a 
psychiatric disability.  However, October 1972 records 
indicate that the veteran came to sick bay and stated that he 
needed immediate help.  He said that he had been under 
psychiatric care and medication for three years prior to 
service, and that this had included hospitalization.  

Additional October 1972 records note that the veteran 
reported a history of a head injury in childhood, and 
medication for an alleged seizure disorder.  The provisional 
diagnosis was neurotic personality disorder.  Following the 
examination, the impression was rule out temporal lobe 
seizure disorder.  However, a November 1972 letter states 
that as a result of a neuro-psychiatric examination report 
with a diagnosis of explosive personality, the veteran was 
not suited for service, and was to be discharged.  The 
December 1972 discharge examination was negative for a 
psychiatric disability.  The veteran noted a history of 
nervous trouble and of periods of unconsciousness on a Report 
of Medical History obtained at that time.  

At the April 1975 VA psychiatric examination, the examiner 
stated that the veteran was seen without the benefit of his 
service records.  However, the examiner noted the veteran's 
reports of having had trouble with other personnel during 
service.  The incident in which the veteran was locked in a 
dark hold was discussed.  Furthermore, the veteran's 
psychiatric history before entering service was reviewed, as 
well as his activities following discharge.  Following mental 
status examination, the diagnosis was of a convulsive 
disorder characterized by blackouts, and irresponsible 
behavior on the basis of an organic brain syndrome.  It was 
recommended that the veteran have additional psychological 
and neurological evaluation to confirm this diagnosis.  If 
this diagnosis was not born out by the additional 
examinations, then the examiner added that the diagnosis 
would be that of sociopathic personality.  Complications were 
those of alcohol and drug abuse.  The examiner noted that the 
diagnosis in this case must be tentative in the absence of 
service records or records of former treatment.  

The August 20, 1975, rating decision which denied entitlement 
to service connection for a nervous disorder discussed the 
veteran's service medical records and the report of the April 
1975 VA examination.  The decision stated that the evidence 
indicates that the veteran's present organic brain syndrome 
with convulsive disorder was evident prior to service.  There 
was no aggravation shown in service, and therefore no basis 
for service connection.  Furthermore, the rating decision 
added that a personality disorder was not considered a 
disability under VA law, and was not eligible for service 
connection.  

After careful review of the veteran's contentions, the 
evidence of record in August 1975, and the pertinent laws and 
regulations, the Board is unable to find that the August 1975 
rating decision contains clear and unmistakable error.  There 
is no indication that the correct facts as known at that time 
were not before the adjudicator, or that the relevant laws 
were misapplied.  In essence, this decision contained two 
findings.  The first was that the diagnosis of organic brain 
syndrome with convulsive disorder existed prior to service, 
and was not aggravated during service.  The second was that 
the diagnosis of a personality disorder represented a 
disability that was not eligible for service connection 
within the meaning of VA laws and regulations.  

In regards to the first finding, the regulations that were in 
effect in August 1975 state that a veteran was to be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as were recorded in examination reports were to be 
considered as noted.  38 C.F.R. § 3.304(b) (1975).  In order 
to rebut this presumption, regulations added that a history 
of preservice existence of conditions recorded at the time of 
entrance examination did not constitute a notation of such 
conditions but would be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They were to be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles was to be given due consideration, in conjunction 
with basic clinical data, and to be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical  evidence concerning the inception, 
development and manifestations of the particular condition 
were to be taken into full account.  38 C.F.R. 
§ 3.304(b)(1),(2) (1975). 

The service medical records were negative for a psychiatric 
disability on entrance into service.  However, both the 
service medical records and the April 1975 VA examination 
include extensive histories of psychiatric treatment prior to 
entering active service.  While reasonable minds may disagree 
as to whether or not this evidence was sufficient to overcome 
the presumption of soundness and conclude that the veteran's 
disability existed prior to service, it cannot be said that 
to reach this conclusion constituted undebatable error.  
Similarly, the Board notes that the evidence did not include 
any medical opinion stating that the veteran's pre-existing 
disability was aggravated or otherwise underwent a permanent 
increase in severity during active service.  Therefore, as 
the evidence was open to interpretation, the finding that the 
veteran's pre-existing disability was not aggravated by 
service also does not constitute undebatable error.  

As for the second finding, the regulation that was in effect 
in August 1975 states that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such were not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1975).  The evidence in August 1975 included 
diagnoses of explosive personality and sociopathic 
personality.  The finding that these disabilities were not 
disabilities that were eligible for service connection was a 
correct interpretation of the applicable law, and is not 
undebatable error.  

The Board has considered the veteran's contentions that the 
April 1975 VA examination was inadequate because the examiner 
did not see his service medical records, and that the 
assaults in service were covered up.  However, while the 
Board agrees that the service medical records were not 
reviewed, the VA examination did discuss the assaults in 
service, including the incident in which the veteran was 
locked in a hold aboard ship.  Following a review of this 
history and the examination, the examiner reached diagnoses 
that were similar to those made in service.  There is no 
indication that the assaults in service were covered up by 
VA, and at least two different examiners reached similar 
diagnoses concerning the veteran.  Therefore, the veteran's 
contentions are not supported by the evidence. 

Furthermore, in regards to the veteran's contention that 
there was a deliberate misdiagnosis of his PTSD by VA, the 
Board directs the veteran's attention to the private 
examinations dated April 1987 and January 1989.  Although the 
medical evidence created after August 1975 can not be used to 
determine whether nor not clear and unmistakable error was 
committed in that rating decision, it may be used to 
demonstrate that the diagnosis of the April 1975 VA 
examination was made in good faith.  The Board notes that the 
April 1987 examination diagnosed explosive personality 
disorder, and the January 1989 examination diagnosed 
intermittent explosive disorder with rule out antisocial 
personality disorder.  In addition, a December 1988 letter 
from a private doctor states that he examined the veteran in 
May 1987, and specifically says that he agreed with the 
diagnosis of explosive personality given to him in the 
military.  None of these examinations included a diagnosis of 
PTSD or any other anxiety disorder.  As these findings were 
the same or similar to those on the April 1975 VA 
examination, the Board must conclude that there is no 
evidence of a deliberate misdiagnosis of the veteran's 
disability in that VA examination. 

Finally, the Board notes that even if the examination was 
deemed inadequate or the diagnosis mistaken, this would not 
provide the basis for clear and unmistakable error.  As 
stated above, an alleged failure in the duty to assist by the 
RO may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Similarly, the contention that the diagnosis of PTSD was not 
in common use in 1975 does not constitute a basis for clear 
and unmistakable error.  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of clear and unmistakable error, because it is 
premised upon facts that were not then of record.  Porter v. 
Brown, 5 Vet. App. 233, 235-236 (1993).  Finally, there was 
no diagnosis of any of the other types of anxiety disorders 
that were sometimes rendered in place of PTSD in the 1970s.  

To summarize, the Board finds that the veteran's contentions 
amount to no more than a difference of opinion as to how the 
facts were interpreted in August 1975.  As noted above, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  The error must be 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  There is no indication that the 
incorrect evidence was before the decision maker, or that the 
laws and regulations were misapplied.  The fact that the 
veteran believes the evidence should have been interpreted 
differently does not constitute clear and unmistakable error, 
and there is no basis for an effective date for service 
connection for PTSD based on the veteran's original February 
1975 claim or the August 1975 rating decision.  

In reaching this decision, the Board has considered the 
testimony of the veteran and the other witnesses at the 
January 2000 hearing, as well contemporary medical evidence 
that opined the veteran has had PTSD since his discharge from 
active service.  However, as noted above, the evidence for 
consideration in this matter was the evidence that was 
available at the time of the August 1975 rating decision.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board must now determine whether or not there is any 
other basis for an effective date prior to April 27, 1995.  
The relevant regulation states that the effective date for 
direct service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of claim, or date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  As noted above, the veteran's original 
claim for service connection was denied in an August 1975 
rating decision, which is final.  The effective date of a 
claim received after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  For a 
reopened claim, the effective date is also the date of 
receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(r).  

The record indicates that the veteran submitted a claim for 
service connection for a nervous condition in March 1982.  In 
an April 1982 letter, VA informed the veteran that this claim 
had previously been denied, and that he must submit new and 
material evidence if he wished to reopen.  He was requested 
to provide this evidence in 30 days, and further notified 
that if the requested evidence was not received within one 
year, it would affect the date of any award.  The veteran did 
not submit any additional evidence, or otherwise respond to 
this letter.  

Where evidence requested in connection with an original 
claim, a claim for  increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).  As the veteran did not 
submit the evidence requested by VA in the April 1982 letter, 
his March 1982 claim is considered to be abandoned, and may 
not be the basis for an earlier effective date. 

The veteran's next request to reopen the claim for service 
connection for a psychiatric disability was received on April 
27, 1995.  This was the request that eventually led to the 
establishment of service connection in the January 1997 
rating decision, and the effective date of April 27, 1995.  
The evaluation for the veteran's PTSD was increased to 100 
percent in an April 1998 rating decision, which was also made 
effective from April 27, 1995.  As the veteran's claim was 
previously denied in a final decision, and as the date of 
receipt of the new claim is April 27, 1995, this is the 
earliest possible effective date for the veteran's service 
connected PTSD.  38 C.F.R. § 3.400(r).


ORDER

The rating decision dated August 20, 1975, did not contain 
clear and unmistakable error, and the veteran's appeal for 
entitlement to an effective date prior to April 27, 1995, for 
a 100 percent evaluation for PTSD is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

